Dismissed and Memorandum Opinion filed May 13, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00188-CV
____________
 
STEPHANIE PERRY, Appellant
 
V.
 
CHAKA WASHINGTON, Appellee
 

 
On Appeal from the County Civil Court
at Law No. 3
Harris County, Texas
Trial Court Cause No. 952034
 

 
MEMORANDUM
OPINION
This is an appeal from a judgment signed February 9, 2010.  The
notice of appeal was filed on February 23, 2010.  To date, our records show
that appellant has neither established indigence nor paid the $175.00 appellate
filing fee.  See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same). 
On April 8, 2010, this court ordered appellant to pay the
appellate filing fee on or before April 22, 2010, and admonished that failure
to do so would result in this appeal being dismissed. Appellant has not paid
the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with
notice from clerk requiring response or other action within specified time).  
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost, and Seymore.